Dismissed and Memorandum Opinion filed December 20, 2007







Dismissed
and Memorandum Opinion filed December 20, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00813-CR
____________
 
GLENN FRANKLIN ANDERSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law
Austin County,
Texas
Trial Court Cause
No. 06CR25886
 

 
M E M O R A N D U M   O P I N I O N
Appellant
Glenn Franklin Anderson attempts to appeal his conviction for driving without a
safety belt.  The trial court assessed a fifty-dollar fine.  Article 4.03 of
the Texas Code of Criminal Procedure determines our jurisdiction in this
matter.  It provides:




The Courts
of Appeals shall have appellate jurisdiction coextensive with the limits of
their respective districts in all criminal cases except those in which the
death penalty has been assessed. This Article shall not be so construed as to
embrace any case which has been appealed from any inferior court to the county
court, the county criminal court, or county court at law, in which the fine
imposed by the county court, the county criminal court or county court at law
does not exceed one hundred dollars, unless the sole issue is the
constitutionality of the statute or ordinance on which the conviction is based.
 
Tex. Code Crim. Proc.
Ann. art. 4.03 (Vernon 2005).  Appellant appealed from a municipal court to a
county court at law and the county court at law imposed a fine that does not
exceed one hundred dollars.  Appellant does not complain that the statute on
which his conviction was based is unconstitutional.  We, therefore, have no
jurisdiction over this appeal.
On
November 7, 2007, the State filed a motion to dismiss the appeal because the
fine imposed was less than $100.00.  On November 8, 2007, this court notified
appellant that his appeal would be dismissed unless he filed a response stating
why this court had jurisdiction.  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 20, 2007.
Panel consists of Justices Fowler, Frost, and Seymore.